249 S.W.3d 278 (2008)
BI-STATE POOLS, Plaintiff/Respondent,
v.
UNITED BAPTIST CHURCH, Defendant/Appellant.
No. ED 90239.
Missouri Court of Appeals, Eastern District, Division One.
April 8, 2008.
Patrick Coyne, William Johnson, Dalton, Coyne, Cundiff & Hillemann, P.C., St. Louis, MO, for respondent.
Lee Clayton Goodman, St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J. and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant appeals from a judgment denying its motion to set aside a judgment. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).